Citation Nr: 0916401	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  05-02 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased (compensable) rating for left 
ear hearing loss, prior to January 11, 2005.

2.  Entitlement to an initial rating in excess of 10 percent 
for bilateral hearing loss, from January 11, 2005.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to 
September 1965.  He also had subsequent service in the Rhode 
Island National Guard and Army Reserve.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from April 2004 and January 2006 rating decisions.  In April 
2004 the RO, inter alia, denied the Veteran's claim for a 
compensable rating for left ear hearing loss.  In May 2004, 
the Veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in December 2004, and 
the Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in January 2005.

By rating decision in September 2005, the RO granted service 
connection for right ear hearing loss.  The right and left 
ear hearing loss were then evaluated as bilateral hearing 
loss and an initial 10 percent rating was assigned, effective 
January 11, 2005, the effective date of the grant of service 
connection for right ear hearing loss.  Although the RO 
awarded a higher rating during the pendency of this appeal, 
inasmuch as higher ratings are available for hearing loss 
before and after January 11, 2005, and the Veteran is 
presumed to seek the maximum available benefit for a 
disability, the Board has characterized the appeal as now 
encompassing the first two matters set forth on the title 
page.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); 
AB v. Brown, 6 Vet. App. 35, 38 (1993).

In September 2005, the RO denied the Veteran's claim for 
service connection for PTSD.  Additional evidence was 
subsequently received from the Veteran and, in January 2006, 
the RO continued the denial of the Veteran's claim for 
service connection for PTSD.  In February 2006, the Veteran 
filed an NOD.  An SOC was issued in April 2006, and the 
Veteran filed a substantive appeal (via a VA Form 9) in April 
2006.

After the appeal case was certified to the Board, the Veteran 
submitted additional evidence to the RO and waived initial RO 
consideration of the evidence, this evidence was forwarded to 
the Board.  This evidence is accepted for inclusion in the 
record on appeal.  See 38 C.F.R. § 20.1304 (2008).  

In September 2008, the Board remanded the Veteran's claims to 
the RO, via the Appeals Management Center (AMC) in 
Washington, DC, so that the Veteran could be scheduled for 
hearing before a Veterans Law Judge.  In February 2009, the 
Veteran testified during a videoconference hearing before the 
undersigned Veterans Law Judge; a transcript of that hearing 
is also of record.  During the hearing, the Veteran 
requested, and the undersigned granted, a 30-day abeyance 
period for submission of additional evidence in support of 
the claims.  To date, no additional evidence has been 
received.  

The Board's decision addressing the claim for an increased 
(compensable) rating for left ear hearing loss, prior to 
January 11, 2005, is set forth below.  The claims for an 
initial rating in excess of 10 percent for bilateral hearing 
loss, since January 11, 2005, and service connection for PTSD 
are addressed in the remand following the order; these 
matters are being remanded to the RO via the AMC, in 
Washington, DC.  VA will notify the Veteran when further 
action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  Audiometric testing prior to January 11, 2005, revealed 
Level IX hearing in the left ear.  



CONCLUSION OF LAW

The criteria for an increased (compensable) rating for left 
ear hearing loss, prior to January 11, 2005, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board also is aware of the more recent decision of the 
United Court of Appeals for Veterans Claims (Court) in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-
Flores, the Court held that, in rating cases, VA must notify 
the claimant that, to substantiate a claim for an increased 
rating: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

As regards the requirements of Vazquez-Flores, the Board 
finds that the February and July 2003 pre-rating notice 
letters, which informed the Veteran of the information and 
evidence necessary to substantiate his claim for an increased 
rating, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA, read together with the post-rating 
March 2006 letter, which explained how disability ratings are 
determined and provided examples of the types of medical and 
lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, and the December 2004 SOC, which set 
forth, and included explanation of, the pertinent rating 
criteria, satisfies the notice requirements of Vazquez-
Flores.  

After issuance of the above-noted letters and the SOC, and 
opportunity for the Veteran to respond, the September 2005 
supplemental SOC (SSOC) reflects readjudication of the claim.  
Hence, the Veteran is not shown to be prejudiced by the 
timing of the latter notice.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in an SOC or SSOC, is sufficient to cure a timing 
defect).

The Board recognizes that the Veteran was not provided with 
specific information as to how VA assigns disability ratings 
for hearing loss in a notification letter; rather, he was 
provided with this information in the December 2004 SOC.  
Also, in lieu of a letter, the April 2004 rating decision, 
the December 2004 SOC, and the September 2005 SSOC, included 
discussion of the application of the rating criteria to the 
evidence  of this case.  While the above-described 
information was not provided in the form prescribed by the 
VCAA and relevant case law, the information was provided.  
The Board finds that given the above, a reasonable person 
would have known the general requirements for an increased 
rating for hearing loss; therefore, the Veteran was not 
prejudiced by any error in this regard.  

Moreover, to whatever extent the aforementioned letters and 
document are deficient in meeting the Vazquez-Flores 
requirements, the claims file reflects that the Veteran and 
his representative had actual knowledge of the information 
and evidence necessary to substantiate his claim for an 
increased rating.  In this regard, in a September 2008 
informal hearing presentation, the Veteran's representative 
relayed that the Veteran felt his hearing had worsened as he 
now has to ask people to repeat what they are saying more 
often.  The Veteran gave similar testimony during the 
February 2009 Board hearing.  Significantly, the Court in 
Vazquez-Flores held that actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what is 
necessary to substantiate a claim.  Vazquez-Flores, 22 Vet. 
App. at 48, citing Dalton v. Nicholson, 21 Vet. App. 23, 30-
31 (2007).  Given the Veteran's statements regarding the 
effects of his left ear hearing loss on his daily life, the 
Board finds that he has actual knowledge of the information 
and evidence needed to establish an increased rating.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent objective 
evidence associated with the claims file consists of VA 
treatment records, and the report of an April 2004 VA 
evaluation (which, as explained in more detail below, 
provides sufficient evidence for evaluation the left ear 
hearing loss prior to January 11, 2005).  Also of record and 
considered in connection with the appeal is the transcript of 
the Veteran's February 2009 Board hearing, along with various 
written statements provided by the Veteran and by his 
representative, on his behalf.  The Board also finds that no 
additional RO action to further develop the record in 
connection with this claim is warranted. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Historically, in a November 1985 rating decision, the RO 
granted service connection and assigned a noncompensable 
rating for left ear hearing loss, effective January 31, 1994.  
In January 2003, the Veteran filed his current claim for an 
increased rating.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  
The following analysis is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.   

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric examination.  Evaluations of hearing impairment 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000; 2,000; 3,000; and 
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman 
Numeral designation for hearing impairment of I.  38 C.F.R. 
§ 4.85.

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI 
and Table VII.  See 38 C.F.R. § 4.85.  

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that an increased 
(compensable) rating for left ear hearing loss, prior to 
January 11, 2005, is not warranted. 

During the February 2009 Board hearing, the Veteran  
testified that he wears hearing aids and that it is hard to 
hear without them.  He relayed that when more than one person 
is speaking it is difficult for him to hear anything.  He 
also stated that he has to ask people to repeat themselves.    

A VA outpatient treatment record from January 2003 indicates 
that audio testing showed significant asymmetry noted at 
3,000 to 8,000 hertz, left greater than right.  Word 
recognition was good in the right ear at 80 percent and poor 
in the left ear at 48 percent.  The results were considered 
valid.  

During  an April 2004 audiological evaluation, the Veteran 
reported occasional dizziness and long-standing constant 
tinnitus.  He denied otalgia, otorrhea, or ear surgery.  On 
audiological testing, pure tone thresholds, in decibels, were 
as follows:


HERTZ




1000
2000
3000
4000
RIGHT
25
30
30
30
LEFT
25
25
100
100

Pure tone threshold average was 63 decibels (dB) in the left 
ear.  Speech discrimination was 40 percent in the left ear.  
The audiologist found that, as for the left ear, the Veteran 
had hearing within normal limits through 2,000 hertz dropping 
to a profound sensorineural hearing loss.

Applying the method for evaluating hearing loss to the 
results of the Veteran's audiological evaluation, the pure 
tone threshold average and speech discrimination score on 
audiological evaluation in April 2004, when applied to Table 
VI, reveal Level IX hearing in the left ear.  As service 
connection was not in effect for right ear hearing loss 
during the relevant period, the right ear is assigned a Level 
I.  Combining Level I hearing for the right ear and Level IX 
hearing for the left ear according to Table VII reveals a 
noncompensable rating.  38 C.F.R. § 4.85, Diagnostic Code 
6100.  

The Board in no way discounts the difficulties that the 
Veteran experienced as a result of left hearing loss, 
however, it must be emphasized that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, the Board has no discretion in this matter and must 
predicate its determination on the basis of the results of 
the audiology studies of record.  See Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  In other words, the Board is bound 
by law to apply VA's rating schedule based on the Veteran's 
audiometry results.  See 38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2008); 38 C.F.R. § 4.1 (2008).

As a final point, the Board recognizes that in the April 2004 
audiological evaluation report, the audiologist did not 
discuss the functional effects of the Veteran's left ear 
hearing loss.  While such factors would be relevant to a 
claim for a higher rating on an extra-schedular basis (see 
Martinak v. Nicholson, 21 Vet. App. 447 (2007)), here, 
neither the Veteran nor his representative have not asserted 
the Veteran's entitlement to an extra-schedular rating for 
left ear hearing loss, prior to January 11, 2005, and such is 
not otherwise raised by the evidence of record pertinent to 
this time frame.   See Colayong v. West, 12 Vet. App. 524, 
536 (1999).  Hence, the absence of findings as to functional 
effects does not render the April 2004 audiological 
evaluation report inadequate for rating purposes.

For all the foregoing reasons, there is no basis for further 
staged rating of the Veteran's left ear hearing loss, 
pursuant to Hart, and the claim for an increase prior to 
January 11, 2005 must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, given the 
mechanical method of deriving schedular ratings for hearing 
loss, that doctrine is not for application in this appeal.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990). 


ORDER

An increased (compensable) rating for left ear hearing loss, 
prior to January 11, 2005, is denied.


REMAND

The Board finds that additional RO action is warranted on the 
claim for an initial rating in excess of 10 percent for 
bilateral hearing loss, from January 11, 2005, as well as on 
the claim for service connection for PTSD.

First addressing the claim for a higher initial rating for 
bilateral hearing loss since January 11, 2005, the Board 
notes that the Veteran's representative has asserted that 
another VA examination is warranted because the last 
evaluation was performed over four years ago and the Veteran 
now reports that his hearing loss is worse.  Given the grant 
of service connection for right ear hearing loss since the 
last audiological evaluation, and to ensure that the record 
reflects the current severity of the Veteran's bilateral 
hearing loss, the Board finds that a more contemporaneous 
audiological evaluation  is needed to properly evaluate the 
claim for higher rating.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).   

As regards the PTSD claim, the Board notes that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2008).

During the February 2009 hearing, and in a January 2006 
stressor statement, the Veteran described stressors during 
service, to include: (1) reading in the Air Force Times about 
the death of his close friend in a plane crash on November 7, 
1964; (2) witnessing a different plane crash on a runway in 
1964 or 1965, at Incirlik Air Base, Turkey, (described as a 
B-52 at the hearing and a B-58 in the stressor statement); 
and (3) skidding on the runway in a C-130 plane when the 
wheels collapsed or did not engage when landing in December 
1964.  

As none of these stressors is combat-related, then the 
Veteran's lay testimony, alone, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence that corroborates his 
testimony or statements.  See 38 C.F.R. § 3.304(f).  See also 
Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996).  

In view of the Veteran's hearing testimony and statements-to 
particularly include his assertion about his friend's death 
and his plane skidding on landing (stressors (1) and (3) 
above)-and the information provided as to the time frame of 
the occurrence of each stressor, the Board finds that these 
stressors appear to be independently verifiable.  
[Parenthetically, the Board notes that Veteran's service 
treatment and personnel records have been obtained and a 
whiplash injury is shown in December 1964, which could be 
consistent with the incident that allegedly occurred on 
December 1964].  Regarding the other claimed stressor 
(stressor (2) above), the Board notes that the Veteran's 
report of witnessing a plane crash on a runway in 1964 or 
1965 is not sufficiently specific as to time frame to be 
verified at this point.  Hence, the RO should give the 
Veteran another opportunity to narrow the timeframe of the 
occurrence down to a two-month time period. 

Accordingly, on remand, the RO should give undertake 
necessary development to attempt to independently verify the 
occurrence of the Veteran's alleged stressful experiences-
specifically, stressors (1) and (3) above) (as well as 
stressor (2), if more specific evidence as to time frame is 
provided).  The RO's efforts in this regard should include 
contact with the U.S. Army Joint Services and Records 
Research Center (JSRRC) and any other source(s), as 
appropriate.  Any additional action necessary for independent 
verification of the reported verifiable stressors, to include 
follow-up action requested by the contacted entity, should be 
accomplished.  If the search for corroborating evidence leads 
to negative results, the RO should notify the Veteran of this 
fact, explaining the efforts taken, and describing further 
action (if any) to be taken.

The Board further points out that an essential criterion for 
service connection for PTSD is a link between the Veteran's 
PTSD and the verified in-service stressor.  See 38 C.F.R. 
§ 3.304(f).  Moreover, a diagnosis of PTSD must conform to 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV).  See 38 C.F.R. § 4.125.  While the record currently 
includes letters from a VA psychologist (submitted after the 
case was certified to the Board), reflecting a diagnosis of 
PTSD, the psychologist did not specifically identify what 
traumatic event caused the PTSD, nor is there discussion of 
the criteria for a diagnosis of PTSD, consistent with the 
DSM-IV.  Hence, in the event that the RO determines that the 
record establishes the existence of any alleged stressor(s), 
the RO should arrange for the Veteran to undergo VA 
examination, by a psychiatrist, at an appropriate VA medical 
facility.  

The Veteran is hereby advised that failure to report to any 
audiological evaluation and/or examination, without good 
cause, may result in denial of the claim(s) for service 
connection (as the original claim will be considered on the 
basis of the evidence of record).  See 38 C.F.R. § 3.655 
(2008).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  If the Veteran fails to 
report to any scheduled audiological evaluation and/or 
examination, the RO should obtain and associate with the 
claims file (a) copy(ies) of the notice(s) of the date and 
time of the evaluation and/or examination  to him by the 
pertinent VA medical facility.

Regardless of any other action taken, the RO should obtain 
outstanding VA treatment records.  The record reflects that 
there are outstanding VA medical records that may be 
pertinent to the claim for service connection for PTSD.  In 
this regard, in a September 2008 informal hearing 
presentation, the Veteran's representative reported that the 
Veteran was currently being treated for PTSD by a VA 
psychiatrist.  Letters from a VA psychologist at the VA 
Medical Center (VAMC) in Providence, Rhode Island indicate 
that is the facility where the Veteran is receiving 
treatment.  While the claims file currently includes 
outpatient treatment records from the VAMC in Providence 
dated to April 2006, the Veteran's representative's 
statements indicate that more recent records of VA treatment 
for PTSD are available.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO should obtain any 
records of treatment for PTSD, from the VAMC in Providence, 
Rhode Island, and any other VA facility identified by the 
Veteran, since April 2006, following the current procedures 
prescribed in 38 C.F.R. § 3.159(c) as regards requests for 
records from Federal facilities.

Further, to ensure that all due process requirements are met, 
the RO should also give the Veteran another opportunity to 
provide information and/or evidence pertinent to the claims 
remaining on appeal.  In a September 2008 informal hearing 
presentation, the Veteran's representative reported that the 
Veteran had recently been hospitalized at the Butler Hospital 
in Providence, Rhode Island after a suicide attempt.  The 
Veteran should be asked to provide information and 
authorization to obtain any relevant records from this 
facility.  He should also be asked to provide a two month 
timeframe during which he thinks he witnessed the plane crash 
in Turkey, if possible.  The notice letter to the Veteran 
should explain that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159 (2008).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  The 
RO's adjudication of the claims should include consideration 
of whether "staged" rating of the Veteran's bilateral 
hearing loss disability (assignment of different ratings for 
distinct periods of time, based on the facts found) pursuant 
to Fenderson v. West, 12 Vet. App. 119, 126 (1999) is 
appropriate, as well as consideration of all evidence added 
to the record since the RO's last adjudication of the claims.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the 
Providence VAMC, all outstanding pertinent 
records of psychiatric evaluation and/or 
treatment of PTSD, from April 2006 to the 
present.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the claim 
on appeal that is not currently of record. 

The Veteran should be asked to provide 
information and authorization to enable 
the RO obtain any relevant records from 
the Butler Hospital in Providence, Rhode 
Island.  The Veteran should also be asked 
to provide a two-month timeframe during 
which he witnessed the plane crash in 
Turkey, if possible.   

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  The RO should undertake necessary 
action to attempt to independently verify 
the occurrence of the Veteran's alleged 
stressful experiences relating to the 
death of his friend, and the skidding on 
the runway of a plane he was aboard 
(stressors (1) and (3) above)-as well as 
the plane crash he witnessed (if more 
specific evidence as to the date of the 
occurrence of this  stressor is provided).  
The RO's efforts should particularly 
include contact with the JSRRC (and other 
appropriate source(s)).  Any additional 
action necessary for independent 
verification of these stressors, to 
include follow-up action requested by the 
contacted entity, should be accomplished.  
If the search for corroborating records 
leads to negative results, the RO should 
notify the Veteran and afford him the 
opportunity to respond.  The RO should 
also follow up on any additional action 
suggested by JSRRC.

If the search for corroborating evidence 
leads to negative results, the RO should 
notify the Veteran of this fact, 
explaining the efforts taken, and 
describing further action  (if any) to be 
taken.

5.  After associating with the claims file 
all available records and/or responses 
received from each contacted entity, the 
RO should prepare a report detailing the 
occurrence of any specific in-service 
stressful experience(s) deemed established 
by the record.  This report is then to be 
added to the Veteran's claims file.  If 
the occurrence of no claimed in-service 
stressful experience(s) is/are verified, 
then the RO should so state in its report, 
skip the development requested in 
paragraph 6, below, and proceed with 
paragraph 7.  

6.  If, and only if, evidence 
corroborating the occurrence of any 
claimed in-service stressful 
experiences(s) is received, the RO should 
arrange for the Veteran to undergo 
appropriate VA psychiatric examination, by 
a psychiatrist, at an appropriate VA 
medical facility.  The entire claims file, 
to include a complete copy of the REMAND, 
must be made available to the examiner 
designated to examine the Veteran, and the 
report of examination should include 
discussion of the Veteran's documented 
psychiatric history and assertions.  All 
tests and studies, to include 
psychological testing, if deemed 
warranted, should be accomplished, and all 
clinical findings should be reported in 
detail.  

In rendering a determination as to whether 
the diagnostic criteria for PTSD are met, 
the examiner is instructed that only (a) 
specifically corroborated in-service 
stressful event(s) may be considered for 
the purpose of determining whether 
exposure to such in-service event has 
resulted in PTSD.  If a diagnosis of PTSD 
is deemed appropriate, the examiner must 
identify the specific stressor(s) 
underlying the diagnosis, and should 
comment upon the link between the current 
symptomatology and the Veteran's verified 
stressor(s).  

The examiner should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.  

7.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo VA audiological evaluation.  The 
audiologist should conduct audiometry and 
speech discrimination testing for purposes 
of evaluating the veteran's bilateral 
hearing loss, and set forth testing results 
in a printed (typewritten) report.

8.  If the Veteran fails to report to any 
scheduled audiological evaluation and/or 
examination, the RO must obtain and 
associate with the claims file a copy of 
any notice(s) of the date and time of the 
appointment(s) sent to the Veteran by the 
pertinent VA medical facility.

9.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

10.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims 
remaining on appeal in light of all 
pertinent evidence (to particularly 
include all that added to the record since 
the RO's last adjudication of the claim) 
and legal authority.  The RO's 
adjudication of the claim for higher 
initial rating for hearing loss should 
include consideration of whether "staged" 
rating of the disability, pursuant to 
Fenderson (cited to above) is appropriate.

11.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


